IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50379
                      USDC No. SA-92-CR-109-9



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRIAN FISH,

                                         Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        --------------------
                             May 1, 2001

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the application of appellant Brian Fish,

federal prisoner # 15999-018, for leave to appeal in forma

pauperis (IFP) is DENIED, because his appeal lacks arguable merit

and is therefore frivolous.   See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); United States v. Brown, 587 F.2d 187,

189-90 (5th Cir. 1979).   Because this appeal is frivolous, IT IS

FURTHER ORDERED that the appeal is DISMISSED.   See 5th Cir.

R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            O R D E R
                          No. 00-50379
                              - 2 -

     IT IS FURTHER ORDERED that Fish’s motion to supplement the

record is DENIED.

     IFP and MOTION TO SUPPLEMENT THE RECORD DENIED; APPEAL

DISMISSED.